       Case 1:18-cv-03698-LGS-GWG Document 494 Filed 02/03/21 Page 1 of 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
TOWAKI KOMATSU,                                                :

                                                              :       ORDER
                          Plaintiff,                                  18 Civ. 3698 (LGS) (GWG)
                                                              :
        -v.-

                                                              :
The City of New York, et al.,
                                                              :

                           Defendants.                         :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, United States Magistrate Judge

        The Court is in receipt of defendants’ letter dated February 3, 2021 (Docket # 492). The Court’s
pre-motion conference requirement is waived. Defendants shall file a letter on or before February 4,
2021, stating whether they elect to rely on their letter (Docket # 492) as the application for sanctions or
whether they will file a separate motion.

      If defendants elect to rely on the letter, plaintiff shall file his response to the letter (either a letter
or memorandum of law) on or before February 11, 2021. Any reply shall be due February 18, 2021.

         If defendants elect to file a separate motion, it shall be filed by February 11, 2021. Plaintiff shall
file any response to the motion (either a letter or memorandum of law) by February 18, 2021. Any reply
shall be due February 25, 2021.

        No matter which method is selected by defendants, no party's letter or memorandum of law filed
with respect to the application or motion shall exceed 12-1/2 single-spaced pages or 25 double-spaced
pages.

        Defendants shall serve a copy of this Order on plaintiff by email.

        SO ORDERED.

Dated: February 3, 2021
       New York, New York

                                                              ______________________________
                                                              GABRIEL W. GORENSTEIN
                                                              United States Magistrate Judge
